Pampa Energía • 2016 Annual Report• 2 Contents Glossary of Terms 5 1. 2016 Results and Future Outlook 11 2. Corporate Governance 17 3. Our Shareholders / Stock Performance 24 4. Macroeconomic Context 26 5. The Argentine Electricity Market 28 6. The Argentine Oil and Gas Market 52 7. Fiscal Year Relevant Events 68 8. Description of Our Assets 84 9. Human Resources Corporate Responsibility Information Technology Quality, Safety, Environment and Occupational Health Results for the Fiscal Year Dividend Policy Board of Directors’ Proposal Appendix I: Corporate Governance Report Pampa Energía • 2016 Annual Report• 3 2016 Annual Report To the shareholders of Pampa Energía S.A. (‘Pampa’, the ‘Company’ or the ‘Group’): Pursuant to the statutory rules and Bylaws currently in force, we submit to your consideration the Annual Report and Financial Statements for the 73 rd fiscal year ended December 31, 2016. Pampa Energía • 2016 Annual Report• 4 Glossary of Terms Term Definition A ABOL Argentine Business Organizations Law No. 19,550 ADRs/ADSs American Depositary Receipts AFIP Administración Federal de Ingresos Públicos (Federal Administration of Public Revenue) Albares Albares Renovables Argentina S.A. ANSES Administración Nacional de la Seguridad Social (National Social Security Administration) AR$ Argentine Pesos B bbl Barrel BCBA Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) BCRA Banco Central de la República Argentina (Central Bank of the Republic of Argentina) BNA Banco de la Nación Argentina (Argentine National Bank) BO Boletín Oficial (Public Gazzette) Board of Directors Pampa Energía's Board of Directors boe Barrels of oil equivalent BONAR 2020 Argentine bonds denominated in US$ at an annual rate of 8% and maturing in 2020 BOPS Bi-orientated polystyrene BTU British Thermal Unit Bylaws Pampa Energía's Bylaws C CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S.A. (Argentine Wholesale Electricity Market Clearing Company) CAU Cargo de Acceso Único (Access and Use Charge) CBs Corporate Bonds CC Combined Cycle CEO Chief Executive Office CH Hydroelectric power plant CIESA Compañía de Inversiones de Energía S.A. CIF Cost, Insurance and Freight Citelec Compañía Inversora en Transmisión Eléctrica Citelec S.A. CMA Capital Market Act No. 26,831 CN Nuclear power plant CNG Compressed Natural Gas CNV Comisión Nacional de Valores (National Securities and Exchange Commission) Code Pampa’s Code of Corporate Governance Pampa Energía • 2016 Annual Report• 5 CPB Central Piedra Buena S.A. CPI Consumer Price Index CT Thermal power plant CTG Central Térmica Güemes S.A. CTGEBA Central Térmica Genelba CTLL Central Térmica Loma La Lata S.A. CTP Central Térmica Piquirenda CSJN Supreme Court of Justice of the Republic of Argentina D Da m 3 Cubic decameter E E&P Exploration and production EASA Electricidad Argentina S.A. EcoEnergía EcoEnergía Co-Generation Power Plant Edenor Empresa Distribuidora y Comercializadora Norte S.A. EMES Emes Energía Argentina LLC ENARGAS Ente Nacional Regulador del Gas (National Gas Regulatory Entity) ENARSA Energía Argentina S.A. Energía Plus Energía Plus Program – SE Res. No. 1,281/06 ENRE Ente Nacional Regulador de la Electricidad (National Electricity Regulatory Entity) F FO Fuel Oil FOB Free on Board FOCEDE Fondo de Obras de Consolidación y Expansión de Distribución Eléctrica (Fund for Electricity Distribution Expansion and Consolidation Works) FONINVEMEM Fondo para Inversiones Necesarias que permitan incrementar la oferta de energía eléctrica en el Mercado Eléctrico Mayorista (Fund for Investments required to increase the Power Supply in the Electricity Wholesale Market) Foundation Fundación Pampa Energía FSs Financial Statements FX Foreign exchange G Gas Plan Gas Plan I and Gas Plan II Gas Plan I Natural Gas Surplus Injection Promotion Program SE Res. No. 1/13 Gas Plan II Natural Gas Injection Promotion Program for Companies with Reduced Injection, SE Res. No. 60/13 Gas Plus Natural Gas Production Promotion Program - SE Res. No. 24/08 GCBA Government of the City of Buenos Aires GDP Gross Domestic Product GE General Electric GIP Grupo Inversor Petroquímica S.L. Pampa Energía • 2016 Annual Report• 6 GO Gas Oil (Diesel Oil) Government/National Government National Government of the Republic of Argentina GUDI Large Distribution Company Users GUMA Major Large Users GUME Minor Large Users GyP Gas y Petróleo de Neuquén S.A.P.E.M. GWh Gigawatt-hour H HA Historical Availability HI Hydroelectric plants HIDISA Hidroeléctrica Diamante S.A. HINISA Hidroeléctrica Los Nihuiles S.A. HPPL Hidroeléctrica Pichi Picún Leufú I IFRS International Financial Reporting Standards INDEC Instituto Nacional de Estadística y Censos de Argentina (National Institute of Statistics and Censuses) IT Information Techonoly IVC Cost Variation Index K kCal Kilocalories kWh Kilowatt-hour L LNG Liquefied natural gas LPG Liquefied petroleum gas LU300 Large users with demands in excess of 300 kW LVFVDs Sales Settlements with Maturity Date to be Defined M m 3 Cubic meters MAN Engines MAN Diesel B&W engines, model 18V32/40PGI MAT Term Market MBTU Million of BTU MECON Ministry of Economy MerVal Mercado de Valores de Buenos Aires (Buenos Aires Securities Market) MEyM Ministry of Energy and Mining MMC Cost Monitoring Mechanism MW Mega watt MWh Mega watt-hour N n.a. Not applicable. Pampa Energía • 2016 Annual Report• 7 N/A Not available NAFISA Nación Fideicomiso S.A. NGL Natural Gas Liquids NYSE New York Stock Exchange O OldelVal Oleoductos del Valle S.A. P Pampa / the Company / the Group Pampa Energía S.A. and its subsidiaries Pampetrol Pampetrol SAPEM PEASA Parques Eólicos Argentinos S.A. PEFMSA Parques Eólicos del Fin del Mundo S.A. PEISA Petrobras Energía Internacional S.A. PELSA Petrolera Entre Lomas S.A. PEN Poder Ejecutivo Nacional (National Executive Branch) PEPASA /Petrolera Pampa Petrolera Pampa S.A. PEPCA PEPCA S.A. Petrobras Argentina Petrobras Argentina S.A. Petrobras Brazil Petrobras Brasileiro S.A. Petrobras Holland Petróleo Internacional Braspetro B.V. PGSM Puerto General San Martín port PHA Petrobras Hispano Argentina S.A. PISA Pampa Inversiones S.A. PIST Transportation System Entry Point Polisur PBB Polisur S.A. PPSL Petrobras Participaciones S.L. PTQ Petrochemicals segment PUREE Program for the Rational Use of Electric Power Q QSELH Quality, Safety, Environment & Labor Health R RA Recorded Availability RBB Bahía Blanca Ricardo Eliçabe Refinery RCD Campo Durán Refinery Refinor Refinería del Norte S.A. Renewal Agreements Agreements for the Renewal of the Instrumental Agreement Res. Resolution RIPTE Remuneración Imponible Promedio de los Trabajadores Estables (Stable Workers’ Average Taxable Remuneration) R&D Refining and Distribution segment RTI Integral Tariff Review Pampa Energía • 2016 Annual Report• 8 RTOP Public Offering Transparency Regime - Executive Order No. 677/01 RTP Plant’s thermal reduction S SADI Sistema Argentino de Interconexión (Argentine Electricity Grid) SBR Styrene Butadiene Rubber SE Former Secretariat of Energy SEE Secretariat of Electric Energy SEC Security and Exchange Commission SOX Sarbanes-Oxley Act SRH Secretariat of Hydrocarbon Resources T TA Target Availability TAM Annual Rolling Rate Telcosur Telcosur S.A. TG Gas turbine TGS Transportadora de Gas del Sur S.A. Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Transba S.A. Transener Compañía de Transporte de Energía Eléctrica en Alta Tensión Transener S.A. TV Steam turbine U UNIREN Public Utility Contract Renegotiation and Analysis Unit US$ United States Dollars UTE Joint Venture V VAD Distribution Added Value VAT Value-added tax VCPs Short-Term Debt Securities VNR Net Replacement Value W WEM Wholesale Electricity Market WEMSP Patagonia Grid Wholesale Electricity Market Y YPF Yacimientos Petrolíferos Fiscales S.A. Pampa Energía • 2016 Annual Report• 9 1. 2016 Results and Future Outlook In fiscal year 2016, Pampa undoubtedly achieved a transformational milestone: the acquisition of Petrobras Argentina, former Pérez Companc, a national flagship company for several decades. In its almost 12years of history, Pampa not only managed to become the largest fully integrated electricity company in Argentina, but is now alsothe largest fully integrated independent energy company in the country. Since July 27, 2016, date on which the acquisition was completed, we have strengthened our participation in oil, and mainly, gas E&P; we have incorporated 1,124MW of power generation, representing a 50% increase in our installed capacity, and we have added new business units to our oil and gas value chain: refining, distribution and petrochemicals. Moreover, we have maintained our participation in the gas midstream segment through TGS, a company that has belonged to Pampa since 2011. Consequently, Pampa now covers all the electricity, oil and gas value chains from production to supply to end consumers. Note: segments correspond to business classifications in the FSs. Transener, TGS, Oldelval and Refinor are co-controlled companies, which under IFRS are not consolidated in Pampa’s FSs. 1 It includes 120MW in CTLL and 100MW in CPB. 2 It includes 100MW of the Corti wind farm and 100MW of the Pilar thermal power plant. 3 Blocks/ Joint ventures (UTEs). 4 Production includes contributions from Medanito La Pampa, an area currently serviced by Petrolera Pampa. By incorporating and enhancing business segments, this acquisition also changes the way Pampa’s figures should be interpreted: our participation in the oil and gas segment and in the electricity segment are now equally significant, being our subsidiaries leading energy companies making up an unique portfolio in the world. Pampa Energía • 2016 Annual Report• 10 2016 Sales Breakdown by Business Segment Note: i t considers sales as from the closing of Petrobras Argentina’s acquisition in August 2016, but does not take into consideration deletions or sales from the Holding and Others segment. This milestone marks a turning point for the Company and mainly reflects our commitment to the country and the Company’s development through large investments that contribute to reducing deficits in the Argentine energy matrix, mainly dominated by the shortage of natural gas. Truly convinced of the need to substitute growing and onerous natural gas imports with domestic production, in 2009 Pampa launched its subsidiary Petrolera Pampa, the first E&P company within the Group, which is exclusively focused on the production of this hydrocarbon. With the incorporation of former Petrobras Argentina’s oil and gas assets, in December 2016 Pampa’s gas production amounted to 7.8million m 3 per day, a figure 3.4 times higher than the 2.3 million m 3 per day recorded as of December 2015 through our subsidiary Petrolera Pampa. Furthermore, we have incorporated a crude oil production of 25.5 thousand bbl per day. In total, Pampa currently produces 71.5thousand boe per day, which ranks us as the fourth largest oil company in the country. However, what is even more relevant for us is the fact that we have become the largest independent producer of unconventional gas in the country, mainly due to our tight gas developments. Furthermore, with the acquisition of Petrobras Argentina, we have incorporated shale gas to our portfolio through exploration blocks in Vaca Muerta. Even though Pampa’s exploitation of shale gas is in a very early stage and is still not a part of our short-term strategy, with the know-how and technological advances in the future we will actively enter this market, which has a great potential for our E&P segment. As regards the public utilities’ regularization process, 2016 marked a turning point in the status of concession agreements. During 2016 our subsidiaries Edenor and TGS received 438% and 200.1% tariff increases, respectively. But even more importantly, for the first time in their history since their privatization, in January 2017 Edenor and Transener concluded their first full tariff reviews, thus normalizing regulatory frameworks, which had been in default for more than a decade. TGS is in the final stage of this process. Pampa Energía • 2016 Annual Report• 11 These RTI processes posed a big challenge for Edenor, Transener and TGS, which have made huge efforts to draw up their respective tariff proposals: assessing the companies’ capital base, projecting desired operations for the next five-year period, projecting investments and expenses necessary to reach the quality standards set by the regulatory authority, proposing tariff schemes reflecting the required income, etc. and later presenting this proposal in a public hearing and defending it before the regulatory authority, the customers, and the society. It is impossible to explain in a few sentences the tremendous challenge undertaken in just a few months' time and with lack of previous experiences in our country. Specifically regarding our subsidiary Edenor, in February 2016 the ENRE granted the company a transitory tariff scheme and the RTI process was initiated. Furthermore, SE Res. No. 32/15, which granted subsidies to distribution companies, was abrogated; for Edenor, it meant starting to operate on a normalized basis, deriving income exclusively from sales to its customers. However, a few months after the implementation of the transitory tariff scheme, several injunctions were passed suspending the application of increases in certain districts, which resulted in Edenor recording a negative equity again. Some of these injunctions are still pending resolution and may impact Edenor’s financial situation in 2017. This negative financial situation was partially mitigated with the passing of transitory measures by the Government which, however, have been insufficient to reverse the negative result for the fiscal year. Beyond the economic results for the fiscal year, which were mainly due to the accrual of updated penalties imposed by the ENRE, the development and conclusion of the RTI by the National Government, which resulted in a new tariff scheme effective as from February 2017 and for a five-year period, marks a historic milestone. Regarding the period that the National Government incurred contractual breaches, which concluded with the RTI, as the previous Government decided to mitigate the insufficient operating income with alternative mechanisms, Edenor accumulated regulatory liabilities in the approximate amount of AR$9,500 million to achieve the quality and service levels which were not in line with the tariff levels paid by the end-users. In consequence of such breaches, in 2013 Edenor brought a claim against the National Government seeking the enforcement of the Memorandum of Understanding and the recovery of the damages resulting from such breaches. These damages are of course calculated net of the amounts received by Edenor as subsidies during the same period. As of the date hereof, the regulatory liabilities and credit resulting from the breaches by the National Government are still pending resolution. Therefore, these liabilities are still recorded in Edenor’s balance sheet, unlike the credit from our claim, which are not accrued. In this new stage, Edenor’s priority will be to dramatically improve service through investments seeking to recover quality and efficient resource allocation, fight the electricity theft through the deployment of strong market discipline actions and defend Edenor and its shareholders’ rights under the claims for past damages. Unlike Edenor and TGS, in 2016 our co-controlled company Transener did not operate under a transitional scheme but under the same tariff scheme effective since 2006 plus the IVC; however, as from October 2016 and in a record period of less than three months, Transener was deeply involved in the RTI processes that concluded on January 31, 2017, when ENRE Res. No. 66/17 and 73/17 granted Transener and Transba, effective as from February 1, 2017, 1168% and 1596% increases, respectively 1 , in their tariff schemes, which were frozen since 2006. Nevertheless, it should be noted that from November 2010 to January 2017, Transener was able to face significant cost increases through the collection of the IVC funded by CAMMESA and instructed by the SE. During 2016, out of each AR$1 Transener received as regulated income, less than AR$0.20 corresponded to the tariff, being the balance subsidized, an amount that was passed-through to the applicable tariffs as of February 2017. ¹Calculated based on regulated income accrued in 2016, without considering the IVC principal amount and Federal Plan amounts. Pampa Energía • 2016 Annual Report• 12 In 2016, Transener also had to overcome challenges which, if not properly dealt with, would have put the company's finances in check. On December 31, 2015 the Renewal Agreements providing for the IVC and the disbursement instructions through loan agreements expired. However, and even though credits from the recognition of higher costs had been exhausted, Transener continued collecting income as current liabilities. Although cash flows were not interrupted, amounts were lower and not as timely as in 2015. As there were no credits to offset the growing loans, the company faced a very fragile financial situation, which reversed on December 26, 2016 when the SE recognized credit claims in favor of Transener and Transba in the amount of AR$1,503 million and AR$515 million, respectively, on account of cost variations for the December 2015 - January 2017 period. If such credits are offset with liabilities againstCAMMESA, as of December 31, 2016 we estimate a balance in the amount of AR$736 million and AR$177 million for Transener and Transba, respectively 2 . In the case of our affiliate TGS, in 2016 it held a public hearing as a necessary step to obtain the RTI for its gas transportation segment, which is still under way at the issuance of this Annual Report. In the transition to normalization, TGS received a 200.1% tariff increase applicable as from April 2016. However, due to the legal actions that ended up in a ruling by the CSJN, this transitory increase was able to be applied just in October 2016 for residential users, which resulted in lower regulatedrevenues for AR$423 million. Additionally, during 2016 international prices of LPG have recovered the values effective by the end of the year 2014, although they are still 50% below the maximum value recorded in 2014. Nevertheless, the gradual increase in gas costs at wellhead still affects operating margins in the liquids segment which, with the new tariff schemes resulting from the RTI about to go into effect, no longer contributes with the weight it used to have when there was a tariff freeze on the regulated segment. With the acquisition of Petrobras Argentina and in order to meet the applicable regulatory framework which prevents us from exercising control over TGS, in 2016 we transferred 50% of our interest in CIESA, TGS’ controlling company, to Grupo GIP (headed by the Sielecki family) and Grupo Werthein, therefore Pampa retaining the remaining 50% interest in CIESA. Thus, we have kept our co-control over TGS just as before the acquisition of Petrobras Argentina. As regards the generation segment, under the national power emergency and aiming to replace inefficient thermal power units, in 2016 the Government made several auctions for new thermal and renewable capacity. Pampa actively participated in such auctions and was awarded three thermal projects totaling 305MW. Additionally, the Company has been awarded the construction of a 100 MW wind farm, which adds to our actions geared to protecting the environment already launched with the issuance of carbon credits by CTLL. These expansions, totaling 405MW, are already in progress and will begin generating electricity in the third and fourth quarter of this year in the case of thermal projects, and halfway through 2018 in the case of the wind farm. These projects will be remunerated pursuant to power supply agreements denominated in US$ entered into with CAMMESA, in its capacity as customer, with prices ranging between 21,800 and 26,900 US$/MW a month for thermal projects and US$58/MWh for the wind farm project. Furthermore, on top of these expansions we are installing two 15MW MAN engines, which we estimate will be commissioned for service in the third quarter of 2017. ²Including VAT and interest. Pampa Energía • 2016 Annual Report• 13 Furthermore, Pampa’s so called ‘legacy energy’, with a 2,854MW installed capacity and commissioned for service before 2006, also experienced a transitional year with the retroactive updating, as from February 2016, of the remuneration scheme implemented under SE Res. No.482/15. Said rise was mostly diluted by increases in operating costs. Furthermore, in February 2es. No. 19/17 was implemented, which mainly consists of a renewed remuneration system denominated in US$ and rewarding available power capacity, thus qualitatively and quantitatively improving our power generation business margins. However, under this new pricing system, the remuneration for ‘legacy energy’ is far below that established under ‘new energy’ agreements. It should be pointed out that throughout 2016, our thermal power plants and those incorporated with the acquisition of Petrobras Argentina continued keeping outstanding availability levels, with values which stand above the industry average and are close to their own historical average. Furthermore, despite the low remuneration for legacy energy, during the last few years we have worked hard to make the necessary maintenance investments to keep the generation assets as fit as possible, which speaks of the professionalism and commitment of all personnel involved. Thermal Power Plants: Pampa and Rest of the System’s Historical Availability As a % of the nominal installed capacity Note: This information for the year 2016 takes into consideration data until November; the September percentage is not available in CAMMESA for ‘Legacy Energy’. Continuing our investment commitment in the country, in 2016 we have invested AR$10,706 million 3 , 64% higher than the AR$6,533 million recorded in 2015. 3 It includes 100% of investments in Transener and TGS, which under IFRS are not consolidated in Pampa’s FS s. Pampa Energía • 2016 Annual Report• 14 Evolution of Investments by Business Segment In AR$ Million In this brief account, we would like to stress the permanent proactivity that we are known for and allowed us to achieve this transformational change for Pampa. Not only have we acquired a company as important as Petrobras Argentina, but we have also agreed and obtained the approval for its merger through absorption into our Company in just six months; consequently, both companies started to operate as a single entity since November 1, 2016, thus consolidating the synergies between them. We have also been actively engaged in the equity and debt capital markets: in January 2017 we issued Pampa’s first ten-year bond with a yield similar to sovereign bonds, and we have fully canceled the financing taken out for the acquisition of Petrobras Argentina; we carried out the mandatory tender offer to Petrobras Argentina’s minority shareholders, offering both cash and Pampa’s shares. Pampa’s shares have become one of the most liquid securities among listed Argentine companies, with a daily volume above US$15million and an important weight both on the MerVal index (8.3494%) and the MSCI Frontier Markets Index denominated in US$ (2.66%). The Company managed to complete all these transactions, including the acquisition, in just one year, which accounted for an approximate total amount of US$4 billion. This would not have been possible without the effort and dedication of the Company’s employees and advisors who accompany us with commitment and involvement. That is why Pampa’s Board of Directors would like to seize this opportunity to thank them for helping us overcome the challenges of our business on a daily basis and consolidate the Company as a leading representative of the energy business, both in Argentina and worldwide. We would also like to express our gratitude to our families, who have unconditionally supported us during a complex and challenging year. Finally, we would like to thank our suppliers, financial institutions and investors for the continuous trust placed in us. Pampa Energía • 2016 Annual Report• 15 2. Corporate Governance At Pampa we believe that the best way of preserving and protecting our investors is to adopt and implement the best corporate governance practices that may consolidate us as one of the most trustworthy and transparent companies on the market. For such purpose, we constantly strive to incorporate those practices by taking into account international market trends, as well as domestic and foreign applicable corporate governance standards and rules. Beyond the information contained in this presentation, further information on Pampa’s corporate governance practices can be found in Appendix I to this Annual Report containing the Corporate Governance Report required under CNV General Res. No. 606/12 issued on March 23, 2012 (the ‘Code’). Pampa’s Corporate Structure Board of Directors Pursuant to the ABOL, as amended from time to time, the CMA and Pampa’s Bylaws, decision-making within the Company is vested in the Board of Directors. The Board consists of ten regular directors and an equal or smaller number of alternate directors as determined by the Shareholders’ Meeting, a percentage of which will be independent according to the independence standards set out in the CNV Rules. All of our directors are elected for a term of three years and may be re-elected indefinitely; except for independent directors, who may not be re-elected for consecutive periods. The expiration and further renewal of terms of office is made on a partial and staggered basis every year, with the election of three directors for two years, and four directors on the third year. Pampa Energía • 2016 Annual Report• 16 Currently, Pampa’s Board of Directors is composed as follows: Name Position Independence Term expiration * Marcos Marcelo Mindlin Chairman Non-Independent 12/31/2017 Gustavo Mariani Vice-Chairman Non-Independent 12/31/2016 Ricardo Alejandro Torres Director Non-Independent 12/31/2016 Damián Miguel Mindlin Director Non-Independent 12/31/2017 Diego Martín Salaverri Director Non-Independent 12/31/2018 Clarisa Lifsic Director Independent 12/31/2018 Santiago Alberdi Director Independent 12/31/2018 Carlos Tovagliari Director Independent 12/31/2018 Javier Campos Malbrán Director Independent 12/31/2017 Julio Suaya de María Director Independent 12/31/2016 José María Tenaillon Alternate Director Independent 12/31/2018 Juan Francisco Gómez Alternate Director Independent 12/31/2016 Mariano González Álzaga Alternate Director Independent 12/31/2017 Mariano Batistella Alternate Director Non-Independent 12/31/2018 Pablo Díaz Alternate Director Non-Independent 12/31/2018 Alejandro Mindlin Alternate Director Non-Independent 12/31/2018 Brian Henderson Alternate Director Non-Independent 12/31/2017 Gabriel Cohen Alternate Director Non-Independent 12/31/2018 Carlos Pérez Bello Alternate Director Independent 12/31/2018 Gerardo Carlos Paz Alternate Director Non-Independent 12/31/2016 *They will be in office until the election of their substitutes. Pampa Energía • 2016 Annual Report• 17 Senior Management The following table includes information on our s enior management: Name Position Marcos Marcelo Mindlin Chairman and CEO Gustavo Mariani Executive vicepresident, power generation and new businesses director Ricardo Alejandro Torres Executive vicepresident, electricity distribution and administration director Damián Miguel Mindlin Executive vicepresident, procurement, QSELH, assets security and marketing director Gabriel Cohen Executive director corporate finance Horacio Jorge Tomás Turri Executive director of oil and gas Diego Martín Salaverri Executive director of legal affairs Ariel Schapira Executive director of downstream Mariano Batistella Executive director of planning, strategy & affiliates Supervisory Committee Our corporate Bylaws provide that the oversight of Pampa will be in charge of a Supervisory Committee consisting of three regular members and three alternate members appointed by our shareholders pursuant to the legal provisions in force. The Supervisory Committee will be composed of duly registered lawyers and/or accountants admitted to practice in Argentina, who will serve for a term of three fiscal years. The primary function of the Supervisory Committee is to exercise statutory control over the Board of Directors, complying with the provisions set forth in the BCA, the Bylaws, its regulations, if any, and the Shareholders’ Meeting decisions. In the accomplishment of these duties, the Supervisory Committee does neither monitor our operations nor assess the merits of decisions made by board members. Currently, Pampa’s Supervisory Committee is composed as follows: Name Position Term expiration ** José Daniel Abelovich Statutory Auditor* 12/31/2017 Jorge Roberto Pardo Statutory Auditor 12/31/2017 Germán Wetzler Malbrán Statutory Auditor 12/31/2017 Marcelo Héctor Fuxman Alternate Statutory Auditor 12/31/2018 Silvia Alejandra Rodríguez Alternate Statutory Auditor 12/31/2016 Tomás Arnaude Alternate Statutory Auditor 12/31/2017 * Chairman of the Supervisory Board (Statutory Auditors). ** They will be in office until the election of their substitutes. Pampa Energía • 2016 Annual Report• 18 Audit Committee Pursuant to Section 109 of the CMA, Pampa has an Audit Committee consisting of three regular members, who will all be independent according to the independence standards set out in the CNV Rules. The Audit Committee members have professional expertise in financial, accounting, legal, and/or business matters. Pursuant to the applicable legislation and its own Internal Regulations, the Audit Committee is responsible for compliance with, inter alia , the following duties: i. Supervising the operation of internal control systems and the administrative/accounting system, as well as the reliability of the latter and of all financial information or any other significant events that may be disclosed to the authorities in compliance with the applicable reporting system; ii. Advising the Board of Directors on the nomination of independent directors to be members of the Audit Committee; iii. Expressing their opinion on any proposal by the Board of Directors to designate external auditors to be hired by the Company, and ensuring their independence; iv. Reviewing the plans submitted by external auditors, supervising and assessing their performance, and issuing an opinion on the presentation and disclosure of annual FSs; v. Reporting on fees of external audits and other services provided by the auditing firm and other firms rendering auditing, accounting, IT systems, internal control and financial and administrative counseling services; vi. Supervising the implementation of risk management information policies within the Company; vii. Providing the market with full information on transactions where there may be a conflict of interest with members of corporate bodies or controlling shareholders; viii. Approving any proposal for compensation of Pampa’s senior management to be submitted by the Board of Directors to the Shareholders’ Meeting for consideration; ix. Rendering its opinion on the compliance with legal requirements and the reasonableness of the issuance of shares or convertible securities in capital increases with the exclusion or limitation of preemptive rights; x. Authorizing related-party transactions in the cases provided by law, as well as issuing an informed decision and disclosing it in compliance with the law whenever there is or may be an alleged conflict of interest within Pampa; xi. Checking compliance with applicable standards of ethical conduct; and xii. Drawing up an annual action plan. Currently, Pampa’s Audit Committee is composed as follows: Pampa Energía • 2016 Annual Report• 19 Name Position Carlos Tovagliari President Clarisa Lifsic Regular member Santiago Alberdi Regular member Board Committees Within the Board of Directors there is a Management Committee, which is in charge of implementing every technical and administrative matter that is part of Pampa’s day-to-day management. Additionally, there are other committees hierarchically reporting to the Management Committee, such as: i. The Disclosure Committee, which is in charge of receiving, classifying and analyzing all the corporate information in order to determine which information should be relayed to the market, in what way and terms, and within the scope set forth by the local and/or foreign statutory regulations applicable to Pampa; ii. The Ethics Committee, which has a mission to oversee cases and make decisions on action to be taken regarding any behaviors, acts or events which, after being examined according to the procedures prescribed by each one of Pampa’s corporate governance policies in force, decide whether imply a severe policy violation; iii. The Cash Flow Committee, which has the purpose of reviewing, analyzing and monitoring Pampa’s cash flow; and iv. The Finance Committee, which is responsible for implementing Pampa’s general investment and indebtedness guidelines as established by the Management Committee Minority Shareholder Protection Pampa’s Bylaws include significant safeguards aimed at the protection of Pampa’s minority shareholders, such as: · Only one class of shares granting equal economic and political rights; · Special majorities of up to 66.6% of the votes to amend certain clauses of the Bylaws, such as those regarding the Audit Committee’s Internal Regulations; · Possibility to call a Shareholders’ Meeting upon request of shareholders representing at least 5% of the capital stock. Pampa Energía • 2016 Annual Report• 20 Corporate Governance Policies Code of Business Conduct – Ethics Hotline Pampa has a Code of Business Conduct in place, updated in March 2017, which not only lays down the ethical principles that constitute the foundation of the relationships between Pampa, its employees and suppliers, but also offers the means and instruments that ensure transparency in the handling of matters and issues that may affect Pampa’s adequate management. As part of the various corporate governance policies adopted in the course of 2010, Pampa’s Management Committee has approved the implementation of the Ethics Hotline as an exclusive channel to report, on a strictly confidential basis, any suspected misconduct or breach of the Code of Business Conduct. Policy on Best Security Market Practices This Policy has been implemented with the purpose of establishing certain restrictions and formalities regarding the trading of marketable securities, whether Pampa’s and/or any related companies’, in a stock exchange, thus ensuring higher transparency and guaranteeing that no Pampa employee may derive any economic advantage or benefit from the use of material non-public information about Pampa and/or any of its affiliates. This Policy applies to Pampa and its subsidiaries’ employees deemed covered individuals, including, but not limited to, directors, members of the Supervisory Committee and senior management lines. Policy on Related-Party Transactions Pursuant to the CMA, all high-value transactions made between Pampa and individuals and/or legal entities which, pursuant to the applicable regulations in force, are considered ‘related parties’ will be subject to a specific preventive authorization and control procedure to be carried out under the supervision of Pampa’s executive legal department and involving both Pampa’s Board of Directors and its Audit Committee (as applicable.) Board of Directors’ Self-Assessment Questionnaire In line with the Code’s recommendations, in 2008 Pampa’s Board of Directors approved the implementation of a self-assessment questionnaire to annually examine and assess its own performance and management. The Company’s executive legal department is in charge of examining and filing each individual questionnaire; afterwards, based on the results, it will submit to Pampa’s Board of Directors all measures deemed useful to improve the performance of the Board of Directors’ duties. Policy on Material Information Disclosure Pampa Energía • 2016 Annual Report• 21 In the year 2009, Pampa’s Management Committee approved the Relevant Information Disclosure Policy in order to regulate the basic principles guiding the operation of the processes to be followed when publishing information relevant to Pampa in accordance with the regulatory requirements imposed by the securities markets where Pampa’s securities are traded or those in which Pampa is a registered issuer. Policy on Preliminary Approval for External Auditors’ Services In the year 2009, Pampa’s Management Committee passed the Policy on Preliminary Approval for External Auditors’ Services, which standardizes an internal process for the Audit Committee to comply with its obligation to grant its prior approval to the hiring of External Auditors for the provision of any kind of authorized service to Pampa or any of its subsidiaries. Fraudulent Practices Prevention Program In the year 2010, in accordance with the provisions of the U.S. Foreign Corrupt Act and in addition to the Code of Business Conduct, Pampa adopted the Fraudulent Practices Prevention Program, which sets out the responsibilities, duties and methodology necessary to prevent and detect any misconduct and/or fraudulent behavior within Pampa and/or any Pampa Group company. Safety, Labor Health, Environment and Products’ Quality To continue complying with operating standards applicable to E&P, generation and power, refinery and petrochemicals processes within each activity’s ordinary course of business, on February 8, 2017 the Company's Board of Directors approved that the QSELH management, together with the different business areas and the ‘Casal, Romero Victorica & Vigliero’ law firm, should disclose the Company’s current prevention proceedings and plans and, if applicable, propose the necessary improvement actions. Pampa Energía • 2016 Annual Report• 22 3. Our Shareholders / Stock Performance On November 14, 2016, the Company announced the results of themandatory cash tender offers and the voluntaryexchange offersof Petrobras Argentina’s shares in compliance with the provisions of the CMA, as a result of the acquisition of a controlling interest in Petrobras Argentina. As regards the voluntary exchangeoffers , on November 22, 2016 Pampa issued 28,294,006 common shares and 4,493,649 ADSs
